475 F.2d 760
Ottis Mayo JONES, Petitioner-Appellant,v.J. D. RIGGSBY, Associate Warden, United States Penitentiary,Atlanta, Ga. Respondent-Appellee.
No. 73-1180. Summary Calendar
United States Court of Appeals,Fifth Circuit.
March 20, 1973.

Ottis Mayo Jones, pro se.
John W. Stokes, Jr., U. S. Atty., Beverly B. Bates, Asst. U. S. Atty., Atlanta, Ga., for respondent-appellee.
Before THORNBERRY, GOLDBERG and RONEY, Circuit Judges.
PER CURIAM:


1
Appellant is a federal prisoner who has complained, inter alia, that prison officials in the United States Penitentiary at Atlanta have prevented his free exercise of religion in connection with a group which he founded, styled the Equity Counselling Services, also known as the Church of Equity.


2
The district court denied relief relative to this claim; but deferred ruling on certain other claims set out in the appellant's complaint.  The court did not, however, make the certification authorized by Rule 54(b), F.R.Civ.P., that the ruling on the religious issue was final and appealable.  Such a certificate is "a jurisdictional prerequisite for an appeal of less than all of the claims in an action."  United States v. Crow, Pope and Land Enterprises, Inc., 5th Cir. 1973, 474 F.2d 200; Fallis v. United States, 5th Cir. 1973, 476 F.2d 619.  For lack of a final appealable order this appeal must be and is hereby dismissed.1


3
Appeal dismissed.



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c)(2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981